DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Poland on 19 March 2020. It is noted, however, that applicant has not filed a certified copy of the PL433297 application as required by 37 CFR 1.55.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities. 

Claim 11 recites “the output first end,” “the output slot” and “the output second end” and depends from claim 1 which recites “an output shaft first end,” “at least one output slot” and “an output shaft second end;” for claim terminology consistency purposes, the examiner recommends reciting “the output shaft first end,” “the at least one output slot” and “the output shaft second end,” respectively.

Claim 18 recites “the output slot” and depends from claim 15 which recites “at least one output slot;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one output slot.”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biasing element” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “an interior surface” and depends from claim 13 which recites “an interior surface;” it is not clear if an interior surface in claim 15 refers to the same an interior surface in claim 13 or an additional and different.
Claims 16-20 depend from claim 15 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laessle et al – hereafter Laessle – (US 4,871,296).

Regarding claim 13, Laessle teaches a decoupler (Fig.1/2/3) for selectively disengaging a drive shaft (Fig.1, 38) from an engine (Fig.1/2/3, not shown), the decoupler comprising:
an output shaft (Fig.2/3, 64/66) defining a hollow interior (Fig.2/3) and having an output first end (Fig.1/2/3, 60) operably coupled to and rotatable with the drive shaft (Fig.1) and an output second end (Fig.1/2/3, 62) operably coupled to and rotatable with the engine (Fig.1/2/3, not shown); and
a decoupler shaft assembly (Fig.1/2/3, 58) located within the hollow interior and moveable between an engaged position wherein at least a portion of the decoupler shaft assembly is engaged with an interior surface of the output shaft and a disengaged position wherein the decoupler shaft assembly is decoupled from the output shaft in the disengaged position (abstract; note decoupling occurring when reverse torque reaches a certain level a frangible tensile bar member fractures);
wherein the decoupler shaft is manually (manually is being interpreted as “by hand rather than automatically or electronically”) resettable to the engaged position via rotation and axial movement (column 2 line 10-22; note “the decoupler shaft in an accessible location such that removal thereof and resetting of the decoupler shaft does not require disassembly of the air turbine starter;” furthermore, note “restoring it to a condition for use as a torque transmitting shaft with a determined reverse torque decoupling function, involves returning the shaft portions axially to their interengaged relative position, and replacement of the fractured tensile bar member with a new intact tensile bar member;” these steps are possible to be done manually and interengaged relative position requires rotation movement) and remains decoupled by preventing circumferential engagement of the output shaft with the decoupler shaft (column 2 line 1-3; note “Once decoupled, the shaft portions are relatively rotatable to prevent transmission of both driving and reverse torque via the decoupler shaft”).

Regarding claim 14, Laessle further teaches the decoupler shaft assembly comprises a connecting shaft (Fig.1/2/3, 82) and a locking shaft (Fig.1/2/3, 70).

Allowable Subject Matter
Claims 1-12 are allowed.

Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:	
a decoupler, comprising: an output shaft extending axially between an output shaft first end coupled to the drive shaft and an output shaft second end configured to be operably coupled to and rotate with the engine, defining an interior including at least one output tab extending radially inward and at least one output slot extending radially outward, a connecting shaft extending axially between a connecting first end coupled to the drive shaft and a connecting second end located within the interior of the output shaft, a limiter cap comprising a limiting flanged end from which a hollow cap body extends operably coupled to the connecting second end of the connecting shaft, a locking shaft circumscribing the connecting shaft and including at least one locking tab axially engaged with the at least one output tab under a normal operating condition, a dog clutch having a dog flanged end and a hollow shaft extending axially from the dog flanged end, the hollow shaft circumscribing at least a portion of the limiter cap, the dog flanged end including at least one dog tab received within the at least one output slot of the output shaft under the normal operating condition;
the closest prior art reference (Laessle) does not disclose the output shaft including an interior with at least one output tab extending radially inward and at least one output slot extending radially outward and interacting with at least one locking tab and at least one dog tab;
another relevant prior art reference (Gockel et al – US 20090199567 A1 & US 8,105,018 B2) discloses a decoupler assembly coupling an air turbine starter with an engine (Fig.1/2), however does not disclose the output shaft including an interior with at least one output tab extending radially inward and at least one output slot extending radially outward and interacting with at least one locking tab and at least one dog tab;
another relevant prior art reference (Patil et al – US 20190048800 A1) discloses a decoupler assembly coupling an air turbine starter with an engine (Fig.1/2), however does not disclose a limiter cap comprising a limiting flanged end from which a hollow cap body extends operably coupled to the connecting second end of the connecting shaft and a dog clutch having a dog flanged end and a hollow shaft extending axially from the dog flanged end, the hollow shaft circumscribing at least a portion of the limiter cap, the dog flanged end including at least one dog tab received within the at least one output slot of the output shaft under the normal operating condition;
no other prior art references were found that would anticipate or could be used to modify one of the prior art references cited above to arrive at the claimed limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745